Citation Nr: 1826879	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-38 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, stress, depression, sleep disorder, and nightmares.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from October 1973 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for PTSD is deemed to include an acquired psychiatric disability, and has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, stress, depression, sleep disorder, and nightmares.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the matter on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The evidence of record triggers the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The four McLendon requirements are satisfied for the Veteran's claim.  Regarding the first element, a depression screening was positive for depression and his VA treatment records note a history of PTSD-related symptoms including nightmares, insomnia, anxiety, and stress pertaining to in-service events he witnessed while serving in the U.S. Coast Guard.  See August 2012 to October 2014 VA treatment records.  Regarding the second and third elements, the Veteran reports that while serving in the San Joaquin Delta waterway in California, he witnessed traumatic events during service involving massive injuries and deaths of persons.  See September 2014 and October 2014 Veteran correspondence.  Examples of some instances include providing information concerning a decapitated woman and recovering the bodies of small children that accidentally got stuck in a boat propeller causing great damage to the bodies.  Id.  His DD 214 confirms that he served in San Joaquin, California.  In light of the foregoing evidence, there is an indication that his acquired psychiatric disability may be associated with his service.  Regarding the final element, the Board finds that there is insufficient competent medical evidence in the record to make a decision on the claim.  As all four McLendon elements are satisfied, a VA examination is required.

Additionally, a statement of the case (SOC) was issued in October 2014.  Subsequently, relevant lay statements and VA treatment records were associated with the claims file without the issuance of a supplemental statement of the case (SSOC).  Applicable VA regulations require that pertinent evidence received by the RO prior to the transfer of the matter to the Board must be referred to the agency of original jurisdiction (i.e. the RO) for review and preparation of an SSOC.  38 C.F.R. § 19.37 (2017).  Therefore, remand is required so that the RO can prepare an appropriate SSOC.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records dated since October 2014 should be associated with the claims file.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  After the above development has been completed and all records have been associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of all current acquired psychiatric disorder, to include PTSD, anxiety, stress, depression, sleep disorder, and nightmares.  Any and all studies, tests, and evaluations that are deemed necessary should be performed.  The claims folder should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's lay statements and VA treatment records.  The examiner should then:

(a)  Identify all acquired psychiatric disorders currently present.

(b)  Offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or more) that a current acquired psychiatric disorder had its onset in service or was otherwise caused by an in-service disease or injury.

(c)  Offer an opinion as to whether it is at least as likely as not that a current acquired psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service.

(d)  If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (i.e. probability of 50 percent or more) that PTSD is due to exposure to an actual confirmed stressor or the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the response to the event or circumstance involved the psychological or a psycho-physiological state of fear, helplessness, or horror.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

3.  After conducting any additional development deemed necessary, readjudicate the claim.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

